Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102









The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to JP 2003-251935. 
	JP 2003-251935 discloses the following claimed subject matter:
Re-claim 1, an active ray curable inkjet ink set comprising a white ink and a colored ink each containing at least a photopolymerizable compound and a photopolymerization initiator, wherein the white ink further contains titanium oxide, the colored ink further contains a color material, a value of a mass ratio of a content of the photopolymerization initiator in the white ink to a content of the photopolymerization initiator in the colored ink, namely in (white ink/colored ink), is in the range of 0.10 to 0.90 (0.625; see composition 4, W/K = 2.5/4, Table.7; ¶ [0097]), and the content of the photopolymerization initiator in the white ink (2.5) is in the range of 0.3 to 2.7 mass% based on the total mass of the ink. (see ¶ [0013], [0040], [0095])

Re-claim 5, an inkjet recording method using the active ray curable inkjet ink set comprising the steps of: printing an image with the white ink and the colored ink on a recording medium; then irradiating the white ink and the colored ink with an active ray to cure to the image and perform image recording. (¶ [0067], [0072])
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over prior art of record to JP 2003-251935  in view of prior art of record to WO 2016/098678.
JP 2003-251935 discloses elements of the instant claimed subject matter as noted above with the exception of wherein the white ink contains a gelling agent; wherein a content of the gelling agent in the white ink is in the range of 0.3 to 2.5 mass% based on the total mass of the ink; wherein the gelling agent contains a compound having a structure represented by Formula (G1) or (G2), Formula (G1) : R1-CO-R2 Formula (G2) : R3-COO-R4 in Formula (G1) or (G2), R1 to R4 each independently represent a linear or branched hydrocarbon group having a carbon number in the range of 9 to 25;  wherein, when printing the white ink on a recording medium at first, then printing the colored ink, and then irradiating an active ray collectively to perform image recording, a value of a mass ratio of the content of the photopolymerization initiator in (white ink/colored ink) is in the range of 0.30 to 0.70; and wherein, when printing the colored ink on a recording medium at first, then printing the white ink, and then irradiating an active ray collectively to perform image recording, a value of a mass ratio of the content of the photopolymerization initiator in (white ink/colored ink) is in the range of 0.20 to 0.60.
Re-claim 2-4, WO 2016/098678 discloses the white ink wherein the white pigment contains a photo initiator, a gelling agent (see abstract); wherein a content of the gelling agent in the white ink is in the range of 5%-35% (3% to 20% ¶ [0087]) by mass based on the total mass of the ink (¶ [0012]; segment [1]); and wherein the gelling agent contains a compound having a structure represented by Formula (G1) or (G2), Formula (G1) : R1-CO-R2 Formula (G2) : R3-COO-R4 in Formula (G1) or (G2), R1 to R4 each independently represent a linear or branched hydrocarbon group having a carbon number in the range of 12 to 26. (¶ [0012]; segment [2])
Even though WO 2016/098678 does not specifically disclose a content of the gelling agent in the white ink is in the range of 0.3 to 2.5 mass% based on the total mass of the ink, a value of a mass ratio of the content of the photopolymerization initiator in (white ink/colored ink) is in the range of 0.20 to 0.60, WO 2016/098678 (¶ [0018]) discloses that by setting the content of the gelling agent A containing an alkyl chain having 12 to 26 carbon atoms in a linear portion to the content of titanium oxide to 5 mass% or more and 35 mass% or less, the unevenness of the surface of the white ink can be reduced and the surface of the white ink can be made smoother while suppressing color mixing due to gelation of the ink after adhesion. Since both JP 2003-251935 and WO 2016/098678 are in the same field of known a pigment used in white ink containing titanium oxide having high concealability, it would have been motivated to optimize the amount of gelling agent in the content of the photopolymerization initiator in white ink/colored ink in JP 2003-251935 in order to prevent unnecessary mixing of inks due to wetting and spreading of the inks after the ink is attached to a recording medium and before the ink is cured, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  
	
Re-claim 6, WO 2016/098678, as combined, discloses the white ink being used as an undercoat or an overcoat on a recording medium when printing with the colored ink, and then irradiating an active ray collectively to perform image recording (see WO 2016/098678 ¶ [0012], segment [5]), a value of a mass ratio of the content of the photopolymerization initiator in (white ink/colored ink) is in the range of 0.30 to 0.70 (as noted above, see JP 2003-251935) 
Re-claim 7, as for a value of a mass ratio of the content of the photopolymerization initiator in (white ink/colored ink) is in the range of 0.20 to 0.60, it would have been motivated to optimize the mass ratio of the content of the photopolymerization initiator in white ink/colored ink in JP 2003-251935 in order to improve a concealability property in white ink, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  

Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S Application Pub. No. 2008/0081119 A1 to Oyanagi et al.

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853